DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 09/25/2019 as modified by the preliminary amendment filed on 01/07/2020.  Claims 1-20 are now pending in the present application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a) 8- 9 and 18-19
Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Wei Hung-Yu  European Patent Application No.:( EP 2775763 A1) hereinafter referred  as Wei, in view of Laroia et al   US Patent  Application No.:( US 2005/0124344 A1) hereinafter referred  as Laroia.
For claim 1, Wei teaches a computer-implemented method, comprising: 
establishing a wireless connection between a wireless communication device and an access point for a wireless network (paragraph [0006], lines 1-4); 
identifying, by the wireless communication device, one or more downlink transmission quality parameters of a first set of transmissions from the access point to the wireless communication device over the wireless connection (paragraph [0008], lines 9-14); 
identifying, by the wireless communication device, one or more uplink transmission quality parameters of a second set of transmissions from the wireless communication device to the access point over the wireless connection(paragraph [0008], lines 1-9); 
determining a difference between the one or more downlink transmission quality parameters and the one or more uplink transmission quality parameters (paragraph [0016], lines 13-32); 
(paragraph [0017], lines 8-21). However, Wei disclose all the subject matter of the claimed invention with the exemption of the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection as recited in claim 1.
Laroia from the same or analogous art teaches the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection (paragraph [0087], lines 26-37) and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection (746 fig. 7)(paragraph [0086], lines 33-45).  
Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection as taught by Laroia into the base stations selection in a communication device of Wei.   
The determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection can be modify/implemented by combining the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection with the device. This process is implemented as a Laroia into the base stations selection in a communication device of Wei.  As disclosed in Laroia, the motivation  for the combination would be to use the initiation of the termination of the wireless communication device giving the option to select a base station that provides better signal strength becoming the method/device more efficient and reliable for a better quality communication.     
For claim 2, Wei teaches the computer-implemented method, wherein the one or more downlink transmission quality parameters comprise a downlink transmission power level of the first set of transmissions from the access point to the wireless communication device, and the one or more uplink transmission quality parameters comprise an uplink transmission power level of the second set of transmissions from the wireless communication device to the access point (paragraph [0016], lines 1-13).  
For claim 3, Wei disclose all the subject matter of the claimed invention with the exemption of the downlink transmission power level of the first set of transmissions is measured by the wireless communication device as a received signal strength of the first set of transmissions; and the uplink transmission power level of the second set of transmissions is measured by the access point as a received signal strength of the second set of transmissions as recited in claim 3.
Laroia from the same or analogous art teaches the downlink transmission power level of the first set of transmissions is measured by the wireless communication device as a received signal strength of the first set of transmissions (paragraph [0047], lines 13-20); and the uplink transmission power level of the second set of transmissions is measured by the access point as a received signal strength of the second set of transmissions (paragraph [0095], lines 12-23).  .  
Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the downlink transmission power level of the first set of transmissions is measured by the wireless communication device as a received signal strength of the first set of transmissions; and the uplink transmission power level of the second set of transmissions is measured by the access point as a received signal strength of the second set of transmissions as taught by Laroia into the base stations selection in a communication device of Wei.   
The downlink transmission power level of the first set of transmissions is measured by the wireless communication device as a received signal strength of the first set of transmissions; and the uplink transmission power level of the second set of transmissions is measured by the access point as a received signal strength of the second set of transmissions can be modify/implemented by combining the downlink transmission power level of the first set of transmissions is measured Laroia into the base stations selection in a communication device of Wei. As disclosed in Laroia, the motivation  for the combination would be to use the downlink transmission power level measured by the wireless communication device by the signal strength where allows the user to select the base station according to the power received offering better quality in transmission becoming more efficient and reliable for a better transmission.
For claim 4, Wei teaches the computer-implemented method, wherein identifying the one or more uplink transmission quality parameters of the second set of transmissions comprises requesting, by the wireless communication device, that the access point provide the wireless communication device with data that indicates the one or more uplink transmission quality parameters (paragraph [0013], lines 8-14).  
For claim 5, Wei disclose all the subject matter of the claimed invention with the exemption of the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level as recited in claim 5.
Laroia from the same or analogous art teaches the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level (paragraph [0089], lines 12-19). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level as taught by Laroia into the base stations selection in a communication device of Wei.   
The criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level can be modify/implemented by combining the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level with the device. This process is implemented as a hardware solution or as Laroia into the base stations selection in a communication device of Wei.  As disclosed in Laroia, the motivation  for the combination would be to use the initiation of the  termination of the wireless connection that does not meet a threshold power level helping the user to select a better signal strength in a different access point, becoming the method/ device more efficient and reliable for a good connection with a better signal strength and quality.
For claim 6, Wei teaches the offset based on a difference between the downlink transmission power level of the first set of transmissions and the uplink transmission power level of the second set of transmissions (paragraph [0016], lines 13-32).   disclose all the subject matter of the claimed invention with the exemption of the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level as recited in claim 6.
Laroia from the same or analogous art teaches the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level (paragraph [0089], lines 12-19). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level as taught by Laroia into the base stations selection in a communication device of Wei.   
The criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level can be modify/implemented by combining the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level with the device. This process is implemented as a hardware solution or as firmware solutions of Laroia into the base stations selection in a communication device of Wei.  As disclosed in Laroia, the motivation  for the combination would be to use the initiation of the  termination of the wireless connection that does not meet a threshold power level helping the user to select a better signal strength in a different access point, becoming the method/ device more efficient and reliable for a good connection with a better signal strength and quality.
Wei teaches the computer-implemented method, wherein the one or more downlink transmission quality parameters comprise a first modulation scheme of the first set of transmissions from the access point to the wireless communication device, and the one or more uplink transmission quality parameters comprise a second modulation scheme of the second set of transmissions from the wireless communication device to the access point (paragraph [0017], lines 37-57).  
For claim 10, Wei teaches the computer-implemented method, wherein in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point does not meet the criterion, the wireless communication device is configured to maintain the wireless connection for a period of time, rather than initiating termination of the wireless connection (paragraph [0010], lines 1-11).  
For claim 11, Wei teaches a wireless communication device, comprising:
 one or more processors (200 figure 2); and 
one or more computer-readable media having instructions encoded thereon that, when executed by the one or more processors(214 figure 2), cause performance of operations comprising:
 establishing a wireless connection between the wireless communication device and an access point for a wireless network (paragraph [0006], lines 1-4); 
identifying, by the wireless communication device, one or more downlink transmission quality parameters of a first set of transmissions from the access point to the wireless communication device over the wireless connection (paragraph [0008], lines 9-14);
identifying, by the wireless communication device, one or more uplink transmission quality parameters of a second set of transmissions from the wireless communication device to the access point over the wireless connection(paragraph [0008], lines 1-9); 
determining a difference between the one or more downlink transmission quality parameters and the one or more uplink transmission quality parameters (paragraph [0016], lines 13-32);
determining, based on the difference between the one or more downlink transmission quality parameters and the one or more uplink transmission quality parameters, a criterion for initiating termination of the wireless connection (paragraph [0017], lines 8-21). However, Wei disclose all the subject matter of the claimed invention with the exemption of the determining whether a characteristic of the wireless connection between the wireless communication device 11.
Laroia from the same or analogous art teaches the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection (paragraph [0087], lines 26-37) and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection (746 fig. 7)(paragraph [0086], lines 33-45).  
Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection as taught by Laroia into the base stations selection in a communication device of Wei.   
The determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection can be modify/implemented by combining the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection with the device. This process is implemented as a hardware solution or as firmware solutions of Laroia into the base stations selection in a communication device of Wei.  As disclosed in Laroia, the motivation  for the combination would be to use the initiation of the termination of the wireless communication device giving the option to select a base station that provides better signal strength becoming the method/device more efficient and reliable for a better quality communication.     
Wei teaches the wireless communication device, wherein the one or more downlink transmission quality parameters comprise a downlink transmission power level of the first set of transmissions from the access point to the wireless communication device, and the one or more uplink transmission quality parameters comprise an uplink transmission power level of the second set of transmissions from the wireless communication device to the access point (paragraph [0016], lines 1-13).    
For claim 13, Wei disclose all the subject matter of the claimed invention with the exemption of the downlink transmission power level of the first set of transmissions is measured by the wireless communication device as a received signal strength of the first set of transmissions; and the uplink transmission power level of the second set of transmissions is measured by the access point as a received signal strength of the second set of transmissions as recited in claim 13.
Laroia from the same or analogous art teaches the downlink transmission power level of the first set of transmissions is measured by the wireless communication device as a received signal strength of the first set of transmissions (paragraph [0047], lines 13-20); and the uplink transmission power level of the second set of transmissions is measured by the access point as a received signal strength of the second set of transmissions (paragraph [0095], lines 12-23).  .  
Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the downlink transmission power level of the first set of transmissions is measured by the wireless communication device as a received signal strength of the first set of transmissions; and the uplink transmission power level of the second set of transmissions is measured by the access point as a received signal strength of the second set of transmissions as taught by Laroia into the base stations selection in a communication device of Wei.   
The downlink transmission power level of the first set of transmissions is measured by the wireless communication device as a received signal strength of the first set of transmissions; and the uplink transmission power level of the second set of transmissions is measured by the access point as a received signal strength of the second set of transmissions can be modify/implemented by combining the downlink transmission power level of the first set of transmissions is measured by the wireless communication device as a received signal strength of the first set of transmissions; and the uplink transmission power level of the second set of transmissions is measured by the access point as a received signal strength of the second set of transmissions with the device. This process is implemented as a hardware solution or as firmware solutions of Laroia into the base stations selection in a communication device of Wei. As disclosed in Laroia, the motivation  for 
For claim 14, Wei teaches the wireless communication device, wherein identifying the one or more uplink transmission quality parameters of the second set of transmissions comprises requesting, by the wireless communication device, that the access point provide the wireless communication device with data that indicates the one or more uplink transmission quality parameters (paragraph [0013], lines 8-14).  
For claim 15, Wei disclose all the subject matter of the claimed invention with the exemption of the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level as recited in claim 15.
Laroia from the same or analogous art teaches the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level (paragraph [0089], lines 12-19). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level as taught by Laroia into the base stations selection in a communication device of Wei.   
The criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level can be modify/implemented by combining the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level with the device. This process is implemented as a hardware solution or as firmware solutions of Laroia into the base stations selection in a communication device of Wei.  As disclosed in Laroia, the motivation  for the combination would be to use the initiation of the  termination of the wireless connection that does not meet a threshold power level helping the user to select a better signal strength in a different access point, becoming the method/ device more efficient and reliable for a good connection with a better signal strength and quality.
Wei teaches the offset based on a difference between the downlink transmission power level of the first set of transmissions and the uplink transmission power level of the second set of transmissions (paragraph [0016], lines 13-32).   disclose all the subject matter of the claimed invention with the exemption of the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level as recited in claim 16.
Laroia from the same or analogous art teaches the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level (paragraph [0089], lines 12-19). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level as taught by Laroia into the base stations selection in a communication device of Wei.   
The criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level can be modify/implemented by combining the criterion for initiating termination of the wireless connection comprises the downlink transmission power level of transmissions from the access point to the wireless communication device not meeting a threshold power level with the device. This process is implemented as a hardware solution or as firmware solutions of Laroia into the base stations selection in a communication device of Wei.  As disclosed in Laroia, the motivation  for the combination would be to use the initiation of the  termination of the wireless connection that does not meet a threshold power level helping the user to select a better signal strength in a different access point, becoming the method/ device more efficient and reliable for a good connection with a better signal strength and quality.
For claim 17, Wei teaches the wireless communication device, wherein the one or more downlink transmission quality parameters comprise a first modulation scheme of the first set of transmissions from the access point to the wireless communication device, and the one or more uplink transmission quality parameters comprise a second modulation scheme of the second set of transmissions from the wireless communication device to the access point (paragraph [0017], lines 37-57).   
Wei teaches One or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause performance of operations comprising: 
establishing a wireless connection between a wireless communication device and an access point for a wireless network(paragraph [0006], lines 1-4); 
identifying, by the wireless communication device, one or more downlink transmission quality parameters of a first set of transmissions from the access point to the wireless communication device over the wireless connection (paragraph [0008], lines 9-14); 
identifying, by the wireless communication device, one or more uplink transmission quality parameters of a second set of transmissions from the wireless communication device to the access point over the wireless connection (paragraph [0008], lines 1-9);
 determining a difference between the one or more downlink transmission quality parameters and the one or more uplink transmission quality parameters (paragraph [0016], lines 13-32); 
determining, based on the difference between the one or more downlink transmission quality parameters and the one or more uplink transmission quality parameters, a criterion for initiating termination of the wireless connection(paragraph [0017], lines 8-21). However, Wei disclose all the subject matter of the claimed invention with the exemption of the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection as recited in claim 20.
Laroia from the same or analogous art teaches the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection (paragraph [0087], lines 26-37) and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection (746 fig. 7)(paragraph [0086], lines 33-45).  
Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination  Laroia into the base stations selection in a communication device of Wei.   
The determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection can be modify/implemented by combining the determining whether a characteristic of the wireless connection between the wireless communication device and the access point meets the criterion for initiating termination of the wireless connection and  in response to determining that the characteristic of the wireless connection between the wireless communication device and the access point meets the criterion, initiating termination of the wireless connection with the device. This process is implemented as a hardware solution or as firmware solutions of Laroia into the base stations selection in a communication device of Wei.  As disclosed in Laroia, the motivation  for the combination would be to use the initiation of the termination of the wireless communication device giving the option to select a base station that provides better signal strength becoming the method/device more efficient and reliable for a better quality communication.     
Allowable Subject Matter
Claims 8- 9 and 18-19 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wei Hung-Yu  European Patent Application No.:( EP 2775763 A1) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20180020378-A1
TSUBOI; HIDEKAZU
US-20050124345-A1
Laroia, Raiv
US-20170366999-A1
TSUBOI; HIDEKAZU
US-20170347361-A1
TSUBOI; HIDEKAZU
US-7822044-B2
Lee; Young-Dae

JINDAL; Nihar

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642